internal_revenue_service national_office technical_advice_memorandum date number release date index uil no r case mis no tam-150483-02 cc psi b6 taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend taxpayer state city a city b substation substation substation substation substation substation area x utility y date year a year b year c year d year e year f year g year h year i year j year k a b c d e f g h i j k issue under the facts set forth below is the taxpayer as a matter of law entitled to the investment_tax_credit itc under the self-constructed property transition rule_of section b b of the tax_reform_act_of_1986 tra of conclusion because each asset is a functional independently operational unit treated as a separate asset for depreciation purposes and placed_in_service at a separate time the taxpayer may not as a matter of law aggregate the assets placed_in_service prior to date with the assets placed_in_service after date to treat the overall projects as a single property for purposes of the self-constructed property transition rule facts the taxpayer a public_utility files a consolidated_income_tax_return with its parent the taxpayer is primarily engaged in the production purchase transmission distribution and sale of electricity the taxpayer is subject_to regulation by the federal energy regulatory commission ferc and state in year k the taxpayer made a claim for itc relating to the years year d through year h recognizing the tax effect in the year i taxable_year the taxpayer claims that the assets involved in each situation constitute self-constructed property for purposes of the transition rule under section b b of the tra of the taxpayer categorized its claim into thirty-five separate projects consisting of various functional independently operational assets five of these factual situations have been selected for purposes of this technical_advice_memorandum the taxpayer claims that for each of its projects the assets should be aggregated and treated as a single property for purposes of the self-constructed property transition rule for all of the following factual situations different assets were placed_in_service for financial and tax_accounting purposes during the years year a through year h these assets were placed_in_service and depreciation was begun for financial and tax_accounting purposes on the date and in the year in which the asset was actually placed_in_service in the taxpayer’s system the taxpayer treated some of these assets as itc property or itc transition property by reference to federal_income_tax returns as filed but did not treat some assets placed_in_service in year d or later as itc property or itc transition property the taxpayer now claims that each of the latter assets should be aggregated with at least one of the former assets as part of an overall project and considered a single property for purposes of the self-constructed property transition rule additionally the taxpayer has always defined an asset as the work done on a single_taxpayer work order the taxpayer’s accounting codes manual describes a work order as a document which specifies the work to be performed projects an estimated cost estimates the number of man hours of labor which will be required and projects the beginning and completion dates each work order is assigned a unique work order number and is reviewed by at least a concurring engineer the user and a budget officer no actual construction in the field can begin until the various approvals are secured the taxpayer’s transmission and distribution division planning department has the authority to initiate the procurement and to enter into contracts for items which have long lead times that is equipment which generally takes more than six months to construct in order to have essential equipment on hand when construction commences in year j and year k the taxpayer conducted an extensive review of its fixed asset accounting for tax_accounting for the years year d through year h the taxpayer has not adjusted its fixed asset accounting system for financial_accounting to make changes to the definition of what is an asset consistent with what the taxpayer proposes for tax_accounting purposes first factual situation customer service year d the taxpayer’s system of delivery of power from the generating station to the commercial or residential user consists of transmission distribution and customer service customer service involves the actual hookups of customers from the utility pole to the business or residence and includes the electric meters costs for any one customer service hookup are typically less than a and the time involved to complete a given hookup or series of hookups may vary from a few days to three or four months customer service hookups are going on more or less continuously because of the large number of jobs of relatively small dollar value the taxpayer does not give a formal work order to any one job instead a blanket work order is assigned for all costs of a certain type over the course of one month at the end of the month all costs accumulated during the month are transferred to the fixed asset system the taxpayer now claims that each of the customer service hookups in year d should be aggregated and considered a single property for purposes of the self-constructed property transition rule second factual situation transmission and distribution expansion project the taxpayer underwent capital improvements to improve its transition and distribution facilities in the city a state area the improvements were made to substation substation and substation three distinct substations in the greater city a state area the taxpayer refers to these improvements collectively as the city a expansion project the city a project the city a project consists of the assets placed_in_service to fulfill eighteen separate work orders the first work order was approved in year b and the asset was placed_in_service for depreciation purposes in year c itc was claimed and was allowed the second work order was placed_in_service for depreciation purposes in year d itc was claimed and was allowed the third through eighteenth work orders were approved between year c and year e and the assets were placed_in_service for depreciation purposes between year d and year f the taxpayer claimed itc on two of these assets for both assets the irs disallowed the itc on audit and the taxpayer agreed to the disallowance by executing an agreement to a notice of proposed_adjustment on date the taxpayer claimed no itc on the other sixteen assets the taxpayer now claims that each of the above assets in the city a project should be aggregated and considered a single property for purposes of the self-constructed property transition rule third factual situation substation area x the taxpayer operated substation area x a transmission and distribution substation at all times under a joint operating_agreement between the taxpayer and utility y project prior to year c the taxpayer was allowed to utilize excess capacity that utility y project had at its substation the utility y project is located on property adjacent to property owned by the taxpayer the utility y project substation consisted of one 69kv transformer two 69kv lines a transformer breaker and a tie breaker to the taxpayer’s yard the substation area x project consists of the assets placed_in_service to fulfill seven separate work orders the first work order was approved in year a and authorized the construction of switchyard area x a switchyard consisting of one 69kv bus with circuit breakers this equipment operated using power purchased from utility y project and distributing that power over the taxpayer’s system the switchyard was placed_in_service for depreciation purposes in year c itc was claimed and allowed the second work order was approved in year c and authorized the transfer and connection of a 69kv feeder line from the utility y project to switchyard area x the work performed under this work order was placed_in_service for depreciation purposes in year d more than of the costs of this work order were incurred prior to date and physical construction had begun by that date itc was claimed and allowed the third work order authorized an environmental study for a 230kv line from substation to switchyard area x the work performed under this work order was placed_in_service for depreciation purposes in year f more than of the costs of this work order were incurred prior to date and physical construction had begun by that date itc was claimed and allowed the fourth work order was approved in year h and authorized preliminary engineering and survey work for a 230kv distribution line from substation area x to substation actual costs incurred prior to date were b and total depreciable costs were c it is not in dispute that itc was claimed and allowed the fifth work order was initiated in year e and approved in year e and authorized the conversion of switchyard area x to a substation by adding a transformer bus and circuit breaker the work performed under this work order was placed_in_service for depreciation purposes in year g estimated cost for the work order was d actual costs incurred prior to date were e and total depreciable costs were f the taxpayer claimed no itc on these assets the sixth work order was initiated in year c and approved in year c and authorized the construction of a single 230kv feeder line from substation to switchyard area x the line was built to accommodate a second line in the future the work performed under this work order was placed_in_service for depreciation purposes in year g estimated cost for the work order was g actual costs incurred prior to date were h and total depreciable costs were i the taxpayer claimed no itc on this asset the seventh work order was initiated in year e and approved in year e and authorized the installation of a 230kv bay and circuit breaker on the feeder line from substation to switchyard area x the work performed under this work order was placed_in_service for depreciation purposes in year g estimated cost for the work order was j no costs were incurred prior to date and total depreciable costs were k the taxpayer claimed no itc on this asset the taxpayer now claims that each of the above assets in the substation area x project should be aggregated and considered a single property for purposes of the self- constructed property transition rule fourth factual situation substation the taxpayer operated substation a transmission and distribution substation near the city b downtown area the substation project consists of the assets placed_in_service to fulfill six separate work orders the first work order was initiated in year d and approved in year d and authorized the construction of a substation with three 69kv circuit breakers two mva transformers and a switchgear the work performed under this work order was placed_in_service for depreciation purposes in year f the taxpayer claimed no itc on these assets the second work order was initiated in year d and approved in year e and authorized the construction of two 69kv transmission lines for substation the work performed under this work order was placed_in_service for depreciation purposes in year f the taxpayer claimed no itc on these assets the third work order was initiated in year d and approved in year f and authorized the construction of two ties for the radial feeders constructed under the second work order and for reconducting of distribution lines from substation the work performed under this work order was placed_in_service for depreciation purposes in year f the taxpayer claimed no itc on these assets the fourth work order was initiated in year d and approved in year d and authorized the installation of duct and cable to provide six 12kv network feeders to customers the work performed under this work order was placed_in_service for depreciation purposes in year g the taxpayer claimed no itc on these assets the fifth work order was initiated in year d and approved in year d and authorized the installation of communication cable terminator equipment and associated hardware to render supervisory control and energy management communications at substation the work performed under this work order was placed_in_service for depreciation purposes in year h the taxpayer claimed no itc on these assets the sixth work order was initiated in year e and approved in year e and authorized the installation of a duct bank system for two new radial feeders and for three future feeders the work performed under this work order was placed_in_service for depreciation purposes in year g the taxpayer claimed no itc on these assets the taxpayer now claims that each of the above assets in the substation project should be aggregated and considered a single property for purposes of the self- constructed property transition rule fifth factual situation customer service year e through year h as stated above in the first factual situation the taxpayer’s system of delivery of power from the generating station to the commercial or residential user consists of transmission distribution and customer service customer service involves the actual hookups of customers from the utility pole to the business or residence and includes the electric meters costs for any one customer service hookup are typically less than a and the time involved to complete a given hookup or series of hookups may vary from a few days to three or four months customer service hookups are going on more or less continuously because of the large number of jobs of relatively small dollar value the taxpayer does not give a formal work order to any one job instead a blanket work order is assigned for all costs of a certain type over the course of one month at the end of the month all costs accumulated during the month are transferred to the fixed asset system the taxpayer now claims that the costs of customer service hookups from year e through year h should be aggregated and that a percentage of the total customer service_costs for each taxable_year should be aggregated and considered a single property for purposes of the self-constructed property transition rule the taxpayer requests that the percentage of qualifying costs for customer service hookups in each taxable_year be determined by the ratio of transmission and distribution projects for each taxable_year on which itc is claimed to the total transmission and distribution projects for each taxable_year law sec_211 of the tra of added sec_49 to the internal_revenue_code sec_49 provides for the repeal of the regular itc sec_49 provides the general_rule that for purposes of determining the amount of itc determined under sec_46 the regular percentage shall not apply to any property placed_in_service after date sec_49 provides an exception to the general_rule of sec_49 for property that is transition property within the meaning of sec_49 sec_49 provides that the term transition property means any property placed_in_service after date and to which the amendments made by section of the tra of do not apply except that in making such determination- a section a a of the tra of shall be applied by substituting for and b sections b and a of the tra of shall be applied by substituting date for date section of the tra of replaced acrs with macrs in general the recovery periods for depreciation under macrs are longer than under acrs section of the tra of provides the effective dates and the general transitional rules for acrs macrs and itc section a of the tra of provides the general effective dates section a a provides that except as provided in sections and d the amendments made by section shall apply to property placed_in_service after date date for itc in taxable years ending after such date section b of the tra of provides the general transitional rule section b provides that the amendments made by section shall not apply to- a any property that is constructed reconstructed or acquired by the taxpayer pursuant to a written contract that was binding on date date for itc b property that is constructed or reconstructed by the taxpayer if- i the lesser_of i dollar_figure or ii percent of the cost of such property has been incurred or committed by date date for itc and ii the construction or reconstruction of such property began by such date or c an equipped building or plant facility if construction has commenced as of date date for itc pursuant to a written specific plan and more than one-half of the cost of such equipped building or facility has been incurred or committed by such date section b a of the tra of provides that sections b and a shall not apply to any property unless such property has a class_life of at least years and is placed_in_service before the applicable_date in the case of property with a class_life of at least years but less than years the applicable_date is date in the case of property with a class_life of years or more the applicable_date is date the conference_report h_r rep no at ii-53 through ii-66 provides an extensive discussion of the transitional rules the conference_report at ii-56 describes the self-constructed property transitional rule as follows self-constructed property the conference agreement does not apply to property that is constructed or reconstructed by the taxpayer if the lesser_of dollar_figure million or five percent of the cost of the property was incurred or committed ie required to be incurred pursuant to a written binding contract in effect as of date date for purposes of the investment_tax_credit and the construction or reconstruction began by that date for purposes of this rule a taxpayer who serves as the engineer and general contractor of a project is to be treated as constructing the property for purposes of this rule the construction_of_property is considered to begin when physical work of a significant nature starts construction of a facility or equipment is not considered as begun if work has started on minor parts or components physical work does not include preliminary activities such as planning or designing securing financing exploring researching or developing for purposes of the rule for self-constructed property in the context of a building the term property includes all of the normal and customary components that are purchased from others and installed without significant modification eg light fixtures analysis provisions granting special tax exemptions are to be strictly construed 311_us_46 this tax principle has been applied in interpreting the transition_rules of the tra of including the itc transition_rules see 235_f3d_11 1st cir 224_f3d_220 3rd cir 916_fsupp_902 w d wis aff’d on other grounds 100_f3d_482 7th cir 987_f2d_1174 5th cir in the tax_reform_act_of_1986 congress included ‘transition rules’ which provided specified exemptions from designated provisions of the new tax laws to a very very few specified favored taxpayers id pincite transition_rules were intended to provide limited exemptions for certain taxpayers who would be affected adversely by a new law because they had relied on the old law to their detriment kjellstrom f_supp pincite a lthough we must extend them to all qualifying taxpayers we need not broaden our interpretation so that entities that did not detrimentally rely on the old rule benefit from the transition exemption commonwealth energy system f 3d pincite citations omitted the taxpayer did not detrimentally rely on the old rule rather the taxpayer’s factual situations involved the improvement and expansion of its system of delivery of power without regard to itc to meet growing power needs in the area the taxpayer did not claim itc in its factual situations when the taxpayer filed its consolidated income_tax returns for the years in question and did not raise the possibility for years after the assets were placed_in_service in seeking the refund claim the taxpayer argues that for purposes of the self- constructed property rule congress did not intend the term property as used in the self-constructed property transition rule to be synonymous with the word asset the taxpayer has conceded that if each asset is analyzed based upon when it was placed_in_service for depreciation purposes the assets will not meet the eligibility criteria under the self-constructed property rule however the taxpayer claims that the meaning of the term property as used in the self-constructed property transition rule is more akin to the word project and that therefore transition property may have multiple placed- in-service dates for the various functional independently operational assets constituting transition property as each of the taxpayer’s projects includes independently operational assets placed_in_service prior to date as well as the collection of various independently operational assets placed_in_service during the transition_period the taxpayer argues that the costs of the assets placed_in_service prior to date should be aggregated with the costs of the assets placed_in_service after date and treated as a single property for purposes of the self- constructed property transition rule in making this argument the taxpayer largely relies on the single use of the word project in the conference_report at ii-56 which states for purposes of this rule a taxpayer who serves as the engineer and general contractor of a project is to be treated as constructing the property we disagree with the taxpayer’s argument as a general_rule a statute should be construed so that each part is given effect and no part is rendered inoperative or superfluous commonwealth energy systems f 3d pincite see also 442_us_330 bell atlantic corporation f 3d pincite construing section a of the tra of section b a and b of the tra of refer to property section b c refers to plan and section refers to project numerous times if as taxpayer claims property in section b b means project then section is rendered superfluous when congress used the term property congress meant property the single use of the word project at that point in the conference_report does not support the taxpayer’s contention that congress intended property to refer to multiple independently operational assets with different placed_in_service dates this passage of the conference_report was intended to clarify whether property constructed by a taxpayer who serves as the engineer and general contractor but uses the services of subcontractors was constructed by the taxpayer as required by section b b our interpretation is supported by the next paragraph of the conference_report which further clarifies that in the context of a building for the purposes of the self-constructed property transition rule the term ‘property’ includes all of the normal and customary components that are purchased from others and installed without significant modifications eg light fixtures thus the conference_report merely reaffirms that taxpayers need not literally construct the entire property in order to qualify under the self-constructed property transition rule the taxpayer also cites as authority an unpublished opinion steelcase inc v united_states u s t c big_number w d mich aff’d 165_f3d_28 6th cir in steelcase the taxpayer began construction of a new office building with a projected cost of dollar_figure million before the applicable_date subsequently the design of the building was modified leading to the construction of a building costing dollar_figure million the district_court concluded that the modified building qualified for itc under the self- constructed property transition rule the court reasoned from the beginning steelcase set out to construct an innovative research_and_development building that would enhance the creative process by promoting interaction between the marketing research_and_development departments steelcase’s design concept never changed the building placed_in_service fulfilled those goals the building was in the same location was the same size housed the same departments housed the same laboratories housed the same people performed the same function and was created according to the same concept as the building steelcase originally began construction on in the fall of what steelcase wanted on day one it achieved the finished project is evidence of the integrity of steelcase’s initial philosophy even though the implementation of that philosophy may have required some trial and error u s t c at big_number however steelcase is distinguishable from the taxpayer’s factual situations in steelcase the asset in question was a building comprised of a shell and structural_components functioning as a single interdependent unit the test for whether component assets will be considered as a single property is whether the component parts are functionally interdependent where each component is essential to the operation of the project as a whole and cannot be used separately to any effect see 974_f2d_422 3rd cir see also hawaiian independent refinery inc v united_states u s t c ct_cl trial div all components to a facility that are essential to a facility constitute a single property aff’d 697_f2d_1063 fed cir trial court’s approach was particularly reasonable since the complex was conceived designed and constructed as a unit the three components being placed in operation concurrently in this case each of the separate assets is a functional independent unit and treated as a separate asset for depreciation purposes and placed_in_service at separate times therefore we conclude that this case is factually distinct from steelcase we would also distinguish the building involved in steelcase from the taxpayer’s factual situations in steelcase the taxpayer had a definitive design concept that never changed in contrast the taxpayer’s factual situations involved an ongoing effort which the taxpayer flexibly altered in scope and duration to meet the growing power needs of the area we therefore find that the reasoning in steelcase inapplicable to the taxpayer’s claim that multiple functional independently operational assets constitute a single interdependent asset like a building for purposes of the self-constructed property transition rule our conclusion is that the taxpayer may not aggregate multiple functional independently operational assets as a single property for purposes of the self- constructed property transition rule we are not addressing any of the other requirements of the self-constructed property transition rule specifically we are not addressing whether the facility was constructed by the taxpayer as required by section b b of the tra of whether the lesser_of dollar_figure or percent of the cost of the assets was incurred or committed by the taxpayer before date as required by section b b i whether the construction of the assets began by such date as required by section b b ii or whether the assets met the placed_in_service requirements of section a a and section b a conclusion because each asset is a functional independently operational unit treated as a separate asset for depreciation purposes and placed_in_service at a separate time the taxpayer may not as a matter of law aggregate the assets placed_in_service prior to date with the assets placed_in_service after date to treat the overall projects as a single property for purposes of the self-constructed property transition rule a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
